[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The parties were married in New Haven, Connecticut, on May 28, 1983. The wife's maiden name was Colleen Fisco.
The parties have five minor children born since the date of the marriage: Christine Bianchi, born June 1, 1984; Stephen Bianchi, born August 9, 1985; James Vincent Bianchi, III, born November 27, 1988; Cassandra Bianchi, born February 7, 1991 and Michael Bianchi, born February 15, 1992.
The court has jurisdiction. The marriage of the parties has broken down irretrievably and is hereby dissolved. Both of the parties are 41 years old and are in good health.
The court further finds that the fault for the breakdown of the marriage should not be attributed to a greater extent to either the plaintiff or the defendant.
The court, having heard the evidence presented at trial, including documentary evidence, and having considered all of the factors enumerated in Conn. Gen. Stats. 46b-56, 46b-81, 46b-82 and 46b-84 enters the following orders:
1. The parties have agreed that the wife shall have the sole, legal custody of the minor children with the husband having rights of liberal visitation with the children.
2. The husband shall pay as child support $386.00 per week. This is based on the wife's net weekly wage of $401.00 and the husband's 52 hour net weekly wage of $987.00. This amount is in accord with the Child Support Guidelines and shall be secured by an immediate wage withholding order. Day care expenses and unreimbursed medical expenses shall be divided per the Guidelines.
3. The husband shall pay the sum of $200.00 per week to the wife for a period often years as alimony pursuant to a wage execution. Said alimony shall terminate upon:
a. The wife's death
b. The wife's remarriage CT Page 7458
c. The wife's cohabitation with an unrelated adult male.
4. The parties shall alternate the tax exemptions. When there are five available exemptions, the husband shall have three and the wife two. When there are four minor children eligible, each shall take two exemptions. When there are two minor children eligible, each shall take one exemption.
5. The husband's pension with the City of New Haven shall be divided 60% to the wife and 40% to the husband valued as of June 5, 2001. The husband's IRA's listed on his financial affidavit shall be divided 50% to the wife and 50% to the husband valued as of June 5, 2001.
6. The parties shall each retain all property, vehicles and bank accounts now in their possession.
7. The husband shall maintain medical insurance for the benefit of the minor children.
8. The husband shall pay all the debts listed on his financial affidavit plus one-half of the Sears debt listed on the wife's financial affidavit. The Sears debt as of June 5, 2001 is found to be $4,600.00 therefore; the husband is to pay $2,300.
9. The wife shall pay the Master Card debt and one-half of the Sears debt as of June 5, 2001.
10. Any bonds and accounts set up currently for the minor children shall remain in the minor children's names and are not to be invaded for the husband or wife's benefit.
BRIAN T. FISCHER JUDGE OF THE SUPERIOR COURT